Citation Nr: 1725218	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to December 1989.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The Veteran submitted additional evidence and waived on the record consideration in the first instance by the RO.

This case was previously before the Board in September 2016, when the claim to reopen the previously denied claim for service connection for a lower back disability was granted and remanded for additional development.  

The Board notes that the Veteran filed a notice of disagreement (NOD) in December 2016 as to the issues of entitlement to earlier effective dates for service connection for hypertension, a left shoulder tendonitis with impingement, and headaches, and for a higher initial evaluation for hypertension-all of which were granted in a rating decision also dated in December 2016.  The RO has yet to issue a Statement of the Case (SOC) as to these issues.

However, the record shows that the Agency of Original Jurisdiction (AOJ) continues to work on these matters.  See January 2017 DRO Process Explanation Letter.  In such situations in which the Board believes that the NOD is being acted on, a remand pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), does not necessarily achieve any positive result for the claimant and risks complicating the appellate process at the RO.  Hence, because it does not appear the NOD has been missed or development stalled, and because it appears that post NOD development remains ongoing, the Board declines to remand the matter for an SOC at this time.  See also, 38 C.F.R. § 19.9(c) (2016).

FINDING OF FACT

The preponderance of the evidence is against a finding that the currently manifested lower back disability (here degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine with intervertebral disc syndrome (IVDS) at L3-4/L4-4 and left sided L3/4/5 nerve root impingements) is the result of active service. 


CONCLUSION OF LAW

The criteria for service connection for a lower back disability (here DDD and DJD of the lumbosacral spine with intervertebral disc syndrome IVDS at L3-4/L4-4 and left sided L3/4/5 nerve root impingements) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

VA's duty to notify was satisfied by a letter dated in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA has also obtained Veteran's available service treatment and personnel records.  The Veteran's claim was remanded in September 2016 to ensure that adequate searches were made to obtain identified VA and private medical records, and to afford the Veteran an adequate VA examination with opinion.  VA has obtained VA treatment records and private treatment records from identified private health care providers.  A VA examination was obtained in November 2016.
The Board further notes that the Veteran has asserted that records of outpatient treatment she received at "TMZ" during active duty were not associated with her service treatment record.  She testified specifically that she received treatment for her initial back injury at Fort Polk.  BVA Hearing Transcript, p. 23, 24.  The Veteran has also testified and stated that she was unable to provide these records.  December 2016 Veteran's Statement.  Close review of the service treatment record shows that records notated "TMC" and from Fort Polk are in the claims file.  The Board thus concludes that all available service treatment records have been obtained.

In sum, VA has provided all appropriate assistance, and neither the Veteran nor her representative has argued otherwise.

II. Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, of if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b) is not for application in the present case.  The Veteran has been found to have arthritis of the lower spine, and arthritis is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Notwithstanding, as will be explained below, service treatment records do not show any treatment for or diagnosis of arthritis or of a lower back injury or other specified chronic condition "noted" in service.  See Barr, supra; see Walker v. Shinseki,  708 F.3d 1331 (Fed. Cir. 2013).

In addition, arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran seeks service connection for a lower back disability.  In April 2016 she testified before the undersigned that she injured her low back in service when lifting a box in roughly 1988.  BVA Hearing Transcript, p. 23.  She noted that private treatment records dated soon after service discharge had been destroyed by the provider as they were more than 10 years old at the time copies were requested.  Id.

In a December 2016 statement, the Veteran essentially avers that she began to experience lower back pain and neurological symptoms during active service following her lifting injury, and that these symptoms have continued intermittently from that time to the present.  She described in detail her treatment during active service, stating that her health care providers told her that she had sustained a simple but pretty bad back strain, and that it should heal after a while.  She was given ibuprofen and muscle relaxants.  She stated that over time, pain returned and she incurred discomfort with walking, sitting, standing and lying down.  She sought treatment and received more medication.  She wrote that she was told her injury probably affected her sciatic nerve or that she may have damaged a nerve.  Several X-rays were done.  These records, she stated, were not associated with her service record.  

After leaving the Army, she was seen by private providers who told her she had issues with her L4 and L5 discs.  She underwent physical therapy.  She affirmed that these private treatment records had been destroyed, and she was similarly unable to provide copies of the missing records for treatment she received in service.  After moving to Texas in 2003, she began receiving treatment from VA.  Her VA health care provider told her that her back condition was probably progressive, and she was again given medications, including injections, to manage pain.  Eventually, she was a told she could no longer take non-steroidal anti-inflammatory medications.  She stated that she continues to experience pain and neurological symptoms at the present time.  December 2016 Veteran's Statement.

Private and VA treatment records reflect that she has been treated for complaints of back pain since 2002, when private medical records show she presented with complaints of mid shoulder back pain.  In 2004 and 2005, private medical records show she presented with, respectively, back pain and right leg pain in a sciatic distribution.  VA treatment records show she has been treated for mechanical low back pain since 2008, assessed as generalized lumbar levoscoliosis and L5 retrolisthesis.  

However, service treatment records, including clinical findings, show no report of back injury or treatment for a low back injury or condition during active service.  Reports of medical history and physical examination at entrance to active service show no complaints, findings, diagnoses or other abnormalities of the spine or back.  The Veteran elected not to undergo physical examination discharge, hence there is no report of medical history or physical examination at discharge. 

In November 2016, the Veteran underwent VA examination for the back.  The report shows that the examiner recorded the Veteran's reported history and complaints, and examined the Veteran.  The examiner diagnosed DDD and DJD of the lumbosacral spine with IVDS at L3-4/L4-4 and left sided L3/4/5 nerve root impingement.  The examiner opined that it is less likely as not that this current lower back condition is related to military service.  As rationale, the examiner explained the claims file does document chronic lower back issues since the 2000s and treatment with VA.  Review of the STRs did not reveal any documentation of lower back problems at all during active duty military service, only neck and shoulder issues.  

There are no other medical opinions or evidence of record which establish a causal connection, or nexus, between the Veteran's current low back disability and her active service.

After careful analysis of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current low back disability is etiologically related to her active service.  

In this case, service treatment records show no complaints, findings, or report of any treatment for a lower back injury.  There is no evidence of inservice diagnosis of a lower back condition, including arthritis of the spine.  Thereafter, the first report of treatment for back pain is dated in 2002-13 years after the Veteran's discharge from active service and well-beyond the one-year presumptive period for arthritis.  

The Veteran is competent to testify as to her symptoms of pain and the treatment she received, and the Board finds her testimony and statements to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record does not establish that she has the medical expertise or training to provide a medical opinion linking her currently manifested low back disability to an inservice injury or event.  See 38 C.F.R. § 3.159(a)(1), (2); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board cannot find the Veteran's lay testimony to be of equal or greater probative weight than that of the November 2016 VA examiner.

As the medical evidence establishes that the Veteran was not diagnosed with or treated for a chronic low back disability, to include arthritis, during active service or within a year after separation from active service, presumptive service connection for same cannot be granted.  Moreover, the November 2016 VA examination establishes that the diagnosed DDD and DJD of the lumbosacral spine with IVDS at L3-4/L4-4 and left sided L3/4/5 nerve root impingement is not etiologically related to the Veteran's active service.

Therefore the preponderance of the evidence is against the claim for service connection for a low back disability, here DDD and DJD of the lumbosacral spine with IVDS at L3-4/L4-4 and left sided L3/4/5 nerve root impingement; there is no reasonable doubt to be resolved; and service connection for a low back disability, here DDD and DJD of the lumbosacral spine with IVDS at L3-4/L4-4 and left sided L3/4/5 nerve root impingement is not warranted.


ORDER

Service connection for a low back disability, here DDD and DJD of the lumbosacral spine with IVDS at L3-4/L4-4 and left sided L3/4/5 nerve root impingement, is denied.






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


